                          UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE


 ROBERT L. COUSINS           AND   JUDY A.         )
 COUSINS,                                          )
                                                   )
                              PLAINTIFFS           )
                                                   )
 V.                                                )
                                                   )
 KEITH HIGGINS, HEATH HIGGINS,                     )      CIVIL NO. 1:14-CV-515-DBH
 TADD JEWETT, MATTHEW                              )
 TETREAULT, MATTHEW LINDSLEY,                      )
 COLTON SANBORN, SAMUEL                            )
 CHISHOLM, AND TOWN OF                             )
 TREMONT,                                          )
                                                   )
                              DEFENDANTS           )


              ORDER ON MOTION FOR RELIEF FROM JUDGMENT


       The motion for relief from judgment under Fed. R. Civ. P. 60(b) and hearing

request are DENIED. The First Circuit states that a necessary element for relief

under Fed. R. Civ. P. 60(b)(3) is that the alleged misconduct “substantially

interfere[ ] with [the plaintiffs’] ability fully and fairly to prepare for, and proceed

at, trial.” Roger Edwards, LLC v. Fiddes & Son Ltd., 427 F.3d 129, 134 (1st Cir.

2005). I apply that same requirement to a case like this that is resolved on

summary judgment.1 All the arguments the plaintiffs make in their motion for


1 The motion cites Fed. R. Civ. P. 60(b)(3) (fraud, misrepresentation, or misconduct), (b)(6) (any

other reason that justifies relief), and (d)(3) (fraud on the court). Roger Edwards demonstrates
that (b)(3)’s fraud standard and (d)(3)’s fraud on the court standard are not satisfied. The
plaintiffs do not show how they satisfy the catch-all provision of (b)(6), for which the leading
cases generally require “exceptional or extraordinary circumstances,” 11 Charles Alan Wright,
Arthur R. Miller, & Mary K. Kane, Federal Practice and Procedure (hereinafter, “Wright & Miller”)
§ 2857, p. 326 (2012); see also Ackermann v. U.S., 340 U.S. 193 (1950); Klapprott v. U.S., 335
relief were available to them at the time they responded to the defendants’ motion

for summary judgment and later objected to the Magistrate Judge’s

Recommended Decision in the defendants’ favor.2 Their motion raises nothing

that could not have been addressed earlier.3 Instead, it is a late attempt to

relitigate the motion for summary judgment.4                  Following Commonwealth of

Puerto Rico v. SS Zoe Colocotroni, 601 F.2d 39, 42 (1st Cir. 1979), I DENY the

motion now, while the plaintiff’s appeal to the First Circuit is pending.

       SO ORDERED.

       DATED THIS 23RD DAY OF OCTOBER, 2018

                                                     /S/D. BROCK HORNBY
                                                     D. BROCK HORNBY
                                                     UNITED STATES DISTRICT JUDGE




U.S. 601, 613-614 (1949). Most often a successful (b)(6) motion involves “fail[ing] to receive
notice of the entry of judgment in time to file an appeal,” 11 Wright & Miller § 2864, p. 488
(2012).
2 A leading treatise states that the cases “have been unyielding in requiring that a party show

good reason for the failure to take appropriate action sooner.” 11 Wright & Miller § 2857, p. 327
(2012).
3 In fact, they did make some of the arguments earlier. See Plaintiffs’ Opposition to Defendants’

Motion for Summary Judgment pp. 17-18 (ECF No. 80) (asserting that fraudulent conduct
prevented fair presentation of claim); see also Objection to Recommended Decision p. 7 (ECF No.
86) (“Plaintiffs claim fraud on the court.”). But the arguments were insufficient to avoid the
defendants’ successful motion for summary judgment.
4 “The motion will be denied if it is merely an attempt to relitigate the case . . . .” 11 Wright &

Miller § 2860, p. 416 (2012).
                                                                                                 2
